ON PETITION POR RE-HEARING.
It is insisted, upon the authority of Tompkins v. Stephens, 10 W. Va. 156, and certain Virginia cases, that the order in question is applicable. In Tompkins v. Stephens, an order setting aside a verdict rendered on the trial of an issue out of chancery was held to be appealable and reversed. Point one of the syllabus holds that a decree granting or refusing a new trial on an issue out of chancery is reviewable, without saying ivhether a final decree is necessary, to the entertainment o'f the appeal, and the opinion is silent on that question, but the court did entertain it, and, hence, the case establishes a precedent, where a new trial has teen granted, but not where it has been refused, and no final decree entered. The authorities, cited by Judge GreeN for the doctrine announced in the syllabus, are all actions at law. One was on a demurrer to evidence, making it the duty of the court to render a judgment one way or the other, and, in the other two, there were final judgments, following the orders, relating to the verdicts. After merely referring to these cases, Knox v. Garland, 2 Call 241; Briscoe v. Clark, 1 Rand 213, and Pleasants v. Clements, he says: “And I see no good reason why the same practice should not prevail in reference to granting or refusing new trials on issue out of chancery.'” Neither any of these cases nor Tompkins v. Stephens sets a precedent for entertaining an appeal from a mere order refusing a new trial, and we cannot go beyond them in view of the well-nigh universal rule that appeals cannot be taken except from decrees that are final in some sense, either absolutely or as settling the principles of the cause. As shown in the opinion, the orders from which this appeal is sought to be taken settle nothing in the cause. An order granting a new trial might be different. Clause 9 of section 1, chapter 135, *149Code, allows an appeal in such, case, but not from an order refusing a new trial, and, in the latter case, a writ of error is never allowed except from the judgment entered on the verdict.
Reed v. Cline, 9 Grat. 136, is relied-upon as holding that an order directing an issue out of chancery is appealable. But that ease lays an important restriction on this assertion. It says: “There may be an appeal from a decree directing an issue, where the decree impliedly involves a settlement of the principles of the cause ” and no authority is cited in the opinion for the principle, even under that restriction. In that case the appeal was entertained becuse in directing the issue the court impliedly held “that the statute of limitations and the stalen<?ss of the demand” were not “sufficient defenses against the complainant’s demand.” Even if this reasoning is sound and would be followed now, this case, is not within its scope, for it presents but a single question of liability upon an alleged contract which was in no sense, prejudiced by the order directing the issue. Reed v. Cline was followed by Wise v. Lamb, 9 Grat. 309, but in that case there was a final decree in accordance with the verdict. Although Wise v. Lamb approves the doctrine of Reed v. Cline, it does not decide the same question and cannot be said to be another precedent. In Beverly v. Walden, 20 Grat. 147, in which there had been no final decree, when the appeal was taken, the evidence had all been taken and clearly showed that the plaintiff was not entitled to relief, and that a decree dismissing the bill should have been pronounced when the issue was directed, and it was dismissed in the appellate court. We have no such condition here. As the case cannot be brought within the reasoning of any of the cases referred to, a rehearing would only result in delay and final dismissal of the appeal. Hence, it is refused.